Exhibit 10.4

Confidential information in this Amendment No. 3 to Loan and Servicing Agreement
has been omitted and

filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

AMENDMENT NO. 3 TO

LOAN AND SERVICING AGREEMENT

This AMENDMENT NO. 3 TO LOAN AND SERVICING AGREEMENT, dated as of September 26,
2011 (this “Amendment”), is executed by and among DT WAREHOUSE II, LLC, a
Delaware limited liability company, as Borrower, DT CREDIT COMPANY, LLC, an
Arizona limited liability company, as Servicer, WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Paying Agent and Securities
Intermediary, and SANTANDER CONSUMER USA INC., as Lender and Backup Servicer.
Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed thereto in the “Loan and Servicing Agreement” (defined below).

WITNESSETH:

WHEREAS, the Borrower, the Servicer, the Lender, the Backup Servicer, the
Securities Intermediary and the Paying Agent entered into that certain Loan and
Servicing Agreement dated as of May 10, 2010, as amended by that certain
Amendment No. 1, dated June 15, 2010 and that certain Amendment No. 2, dated
July 23, 2010 (collectively, as amended “Loan and Servicing Agreement”);

WHEREAS, the Revolving Loan Commitment Termination Date (as defined in the Loan
and Servicing Agreement) with the Term Loans (as defined in the Loan and
Servicing Agreement) remaining outstanding pursuant to the terms of the Loan and
Servicing Agreement; and

WHEREAS, the parties desire to amend the Loan and Servicing Agreement pursuant
to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Amendment to the Loan and Servicing Agreement. Effective as of the
date hereof, and subject to the satisfaction of the conditions precedent and
subsequent set forth in Section 2 hereof, the Loan and Servicing Agreement is
hereby amended as follows:

1.1 It is hereby acknowledged and agreed that (i) the Revolving Loan Commitment
Termination Date has occurred and all of Borrower Obligations with respect to
the Revolving Loans have been satisfied in full, (ii) the definitions in the
Loan and Servicing Agreement of “Base Revolving Loan Amount”, “Borrowing Base
(Revolving Loans)”, “Commitment (Revolving Loans)”, “Facility Availability
(Revolving Loans)”, Outstanding Revolving Loan Amount, Revolving Borrowing Base
Deficiency, shall mean zero (or shall be disregarded to the extent required to
make mathematically functional), and (iii) no Collections shall be deemed to be
Revolving Collateral Collections.



--------------------------------------------------------------------------------

1.2 It is hereby acknowledged and agreed that the Servicer has, with the consent
of Lender, centralized servicing and collection activities. Accordingly, all the
Loan and Servicing Agreement and all Facility Documents are hereby amended by
deleting all references to an “Alternate Payment Location” (together with any
immediately adjacent, related punctuation, article or conjunction) and, to the
extent required to make grammatical sense in context of the centralized
collections (including without limitation representations and warranties
regarding the accuracy of Exhibit F set forth in Sections 4.01(j) and 4.02(h) of
the Loan and Servicing Agreement), the entire sentence shall be deleted. For
clarity, it is further acknowledged and agreed that the Servicer may, in its
sole discretion, receive Collections at third-party collections sites and
services without consent of the Lender, provided that such Collections are
directed to Depository Accounts.

1.3 The definitions of “Fee Letter” and “Demand Note” shall mean such Facility
Documents as amended and restated as of the date hereof.

1.4 The definitions of “Borrowing Base (Term Loans)” “Charged-Off Contract”,
“Charged-Off Losses Ratio”, “Contract Disposition Transaction”, “Delinquency
Measurement Ratio”, “Depository Account” “Eligible Contract”, “Material Adverse
Change” “Residual Debt” “Residual Interest”, and “Term Loan Commitment
Termination Date” set forth in Section 1.01 of the Loan and Servicing Agreement
are hereby amended and restated as follows:

“Borrowing Base (Term Loans)” means, at any time, the excess of:

(a) the product of (i) the Advance Rate (Term Loans) and (ii) the sum of (x) the
aggregate Principal Balance of all Residual Eligible Contracts, and (y) the
aggregate Principal Balance of all Eligible Contracts used in the calculation of
the Borrowing Base (Revolving Loans), and (z) the aggregate Principal Balance of
all Eligible Contracts owned by the Borrower other than those used in the
calculation of the Borrowing Base (Revolving Loans); over

(b) the excess of (i) the Residual Debt over (ii) the sum of (A) any pledged
cash with respect to any of the foregoing Residual Debt and (B) all cash and
Cash Equivalents then held by the Borrower.

“Charged-Off Contract” means a Contract with respect to which any of the
following shall have occurred: (i) all, or any part in excess of 10%, of any
Scheduled Payment is more than ninety (90) days delinquent on the last day of a
calendar month; (ii) the related Financed Vehicle has been surrendered or
repossessed and the redemption period granted the Contract Debtor or required by
applicable law has expired, or is to be repossessed but is unable to be located
or is otherwise subject to being repossessed; (iii) which has been settled for
less than the Principal Balance; (iv) which has been liquidated by the Servicer
through the sale of the Financed Vehicle; (v) for which proceeds have been
received which in the Servicer’s reasonable judgment, constitute the final
amounts recoverable in respect of such Contract; or (vi) which has been
charged-off (or should have been charged-off) in accordance with the Credit and
Collection Policy.



--------------------------------------------------------------------------------

“Charged-Off Losses Ratio” means, with respect to any Accounting Period with
respect to the Managed Portfolio Contracts, the percentage equivalent of a
fraction, the numerator of which is the aggregate Principal Balance of the
Managed Portfolio Contracts which became Charged-Off Contracts during such
Accounting Period, minus the aggregate of amounts received by the Servicer
during such Accounting Period and applied to any such Managed Portfolio Contract
which is a Charged-Off Contract as of the end of such Accounting Period, and the
denominator of which is the aggregate Principal Balance of all Managed Portfolio
Contracts as of the end of such Accounting Period.

“Contract Disposition Transaction” means (i) any sale of Contracts in connection
with a Securitization Transaction, a whole loan sale transaction or any other
similar transaction or (ii) the distribution of cash or property in respect of
the membership interests of the Borrower of Collateral.

“Delinquency Measurement Ratio” means, as of any Measurement Date, with respect
to the Managed Portfolio Contracts, the quotient (expressed as a percentage) of
(i) the Principal Balance of all of the Managed Portfolio Contracts which are
Delinquency Measurement Contracts as of such Measurement Date, divided by
(ii) the aggregate Principal Balance of all Managed Portfolio Contracts as of
such Measurement Date.

“Depository Account” means each depositary account, concentration account or
other similar account into which Contract Collections are collected or deposited
including, for clarity, any non-affiliated payment processing location.

“Eligible Contract” means, at any time, a Pledged Contract which, on any date,
if pledged to a Residual Warehouse Facility, would be eligible to be included in
the borrowing base of such Residual Warehouse Facility.

“Material Adverse Change” means a material adverse change in (a) the property,
business, operations, financial condition or prospects of any Transaction Party
or any Affiliate thereof, (b) the ability of any Transaction Party to perform in
all material respects its obligations under any of the Facility Documents to
which it is a party, (c) the legality, validity or enforceability in all
material respects of any of the Facility Documents, (d) the rights and remedies
of the Lender under any of the Facility Documents, (e) the timely payment of the
principal of or interest on the Loans or other amounts payable in connection
therewith, or (f) any Secured Party’s interest in the Collateral generally or in
any material portion of the Collateral.

“Residual Debt” means the sum of the outstanding principal balances of any
Warehouse Facility or any Securitization Transaction for which Residual
Interests have been conveyed to Borrower.

“Residual Interest” means a Residual Interest described in a Residual Asset
Conveyance Agreement, Distribution Conveyance Agreement or any other agreement
acceptable to Lender in its reasonable discretion.



--------------------------------------------------------------------------------

“Term Loan Commitment Termination Date” means the earliest to occur of
(i) September 25, 2013, (ii) that Business Day which the Borrower designates as
the Commitment Termination Date by notice of prepayment in full to the Lender
pursuant to Section 2.06(a)(ii), and (iii) the declaration or automatic
occurrence of the Commitment Termination Date pursuant to Section 7.02.

1.5 The definition of “Level Two Trigger Event” set forth in Section 1.01 of the
Loan and Servicing Agreement is hereby amended by deleting clauses (a), (b) and
(g) thereof and substituting, in lieu thereof, respectively, the following:

“Level Two Trigger Event” means, as of any date of determination, the occurrence
of any of the following:

(a) the Rolling Average Delinquency Ratio (Managed Portfolio Contracts) shall
exceed 14.50% on two or more consecutive Measurement Dates; or

(b) the Rolling Average Charged-Off Losses Ratio (Managed Portfolio Contracts)
shall exceed 3.50% on two or more consecutive Measurement Dates; or

(g) the Rolling Average Extension Rate shall exceed 4.50%.

1.6 Section 1.01 of the Loan and Servicing Agreement is hereby amended by adding
the following definitions of “Borrowing Base Surplus”, “Distribution
Conditions”, and “Distribution Conveyance Agreement” to Section 1.01:

“Borrowing Base Surplus” means, at any time (i) the excess, if any, of (A) the
Borrowing Base over (B) the Outstanding Loan Amount, less (ii) all accrued and
unpaid Interest and Fees at the time of such distribution, less (iii) any other
Borrower Obligations are then due and payable at the time of such distribution.

“Distribution Conditions” means, with respect to any such Contract Disposition
Transaction pursuant to clause (ii) of the definition thereof, (i) the aggregate
Principal Balances of all Pledged Contracts to be distributed shall not exceed
the Borrowing Base Surplus, and (ii) such Contract Disposition Transaction shall
be made in furtherance of the Borrower’s corporate purpose.

“Distribution Conveyance Agreement” means, with respect to a securitization, a
Distribution Conveyance Agreement, in form of Exhibit N hereto, by and among a
Financing SPC engaged in a Securitization Transaction, the Originator, Borrower
and Lender, together with a standing resolution adopted by the managers or board
of directors of the Financing SPC, each to the effect that any amounts received
as distributions on with respect to the applicable residual certificates for
such Securitization Transaction should be distributed directly to the Collection
Account for application in accordance with Section 2.08.



--------------------------------------------------------------------------------

1.7 Section 2.06(a)(ii) of the Loan and Servicing Agreement is hereby amended
and restated as follows:

(ii) upon at least thirty (30) days prior written notice (or, in the case of in
clause (b) below or as otherwise agreed to by the Lender) delivered to Lender,
the Term Loans the Borrower may prepay on any Business Day all or any portion of
the Term Loan. Each such notice shall be in the form attached as Exhibit H and
shall specify (i) the aggregate amount of the prepayment to be made on the Loan
and (ii) the Business Day on which the Borrower will make such prepayment.
Except in the case of a prepayment in full, each such prepayment shall be in a
minimum principal amount equal to $10,000,000 and in integral multiples of
$100,000 in excess thereof.

1.8 Section 2.14 of the Loan and Servicing Agreement is hereby amended and
restated as follows:

SECTION 2.14. Taxes.

(a) Except to the extent required by applicable law, any and all payments and
deposits required to be made hereunder or under any instrument delivered
hereunder by the Borrower hereunder shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto (except for
(a) taxes imposed on or measured by net income (however denominated), franchise
or gross revenue taxes imposed in lieu of net income taxes imposed, by the
United States (or any political subdivision thereof), or any other jurisdiction
(or any political subdivision thereof), as a result of the recipient being
organized in, doing business in, or having its principal office or applicable
lending office located in such jurisdiction; (b) any United States withholding
tax imposed pursuant to any branch profits taxes imposed by the United States or
any similar taxes imposed by any other jurisdiction in which the Borrower is
located; (c) any United States withholding tax imposed by reason of an Affected
Party’s failure to provide to Borrower the documents set forth in
Section 2.14(c), to maintain or update such documents, or to provide any other
documents, such that Borrower is required to withhold United States withholding
tax; (d) any taxes imposed pursuant to or as a result of FATCA). Except with
respect to taxes included in the exclusion in the preceding sentence, if the
Borrower or the Servicer shall be required by law to make any such deduction,
(i) the Borrower shall make an additional payment to such Affected Party, in an
amount sufficient so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.14), such
Affected Party receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower (or the Servicer, on its behalf)
shall make such deductions and (iii) the Borrower (or the Servicer, on its
behalf) shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law. As used herein, “FATCA” means
Sections 1471 through 1474 of the Code and any applicable Treasury regulation
promulgated thereunder or published administrative guidance implementing such
Sections whether in existence on the date hereof or promulgated or published
hereafter.



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes or similar levies which
arise from any payment made hereunder or under any instrument delivered
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any instrument delivered hereunder.

(c) (1) Each Affected Party that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code agrees to complete and to deliver to the
Borrower on or before the Effective Date (or, if later, on or prior to the date
it becomes a party to this Agreement) a duly completed and executed copy of
Internal Revenue Service Form W-9 or successor form establishing that the
Affected Party is a United States person that is not subject to U.S. backup
withholding tax.

(2) Each Affected Party which is not organized under the laws of the United
States or any State thereof shall, on or prior to the date that such Affected
Party becomes a party to or obtains rights under this Agreement, and prior to
any payment being made by the Borrower to such Affected Party, deliver to the
Borrower (i) two duly completed and executed copies of the IRS Form W-8BEN or
W-8ECI (or any successor form) as applicable; and (ii) to the extent it may
lawfully do so, such other forms or certificates as may be required under the
laws of any applicable jurisdiction (on or before the date that any such form
expires or becomes obsolete), in order to permit the Borrower to make payments
to, and deposit funds to or for the account of, such Affected Party hereunder
and under the other Facility Documents without any deduction or withholding for
or on account of any tax. Each such Affected Party, to the extent it may
lawfully do so, shall submit to the Borrower (with copies to the Lender) two
updated, completed, and duly executed versions of: (i) all forms referred to in
the previous sentence upon the expiry of, or the occurrence of any event
requiring a change in, the most recent form previously delivered by it to the
Borrower or the substitution of such form; and (ii) such extensions or renewals
thereof as may reasonably be requested by the Borrower.

(3) Each Affected Party shall deliver to the Borrower such other tax forms or
other documents as shall be prescribed by applicable law, to the extent
applicable, (x) to demonstrate that payments to such Affected Party under this
Agreement and the Loans are exempt from any United States withholding tax
imposed pursuant to FATCA or (y) to allow the Borrower to determine the amount
to deduct or withhold under FATCA from a payment hereunder. Each Affected Party
further agrees to complete and to deliver to the Borrower from time to time, so
long as it is eligible to do so, any successor or additional form required by
the Internal Revenue Service or reasonably requested by the Borrower in order to
secure an exemption from, or reduction in the rate of, U.S. withholding tax.

(d) If the Borrower is required to pay additional amounts to or for the benefit
of any Affected Party pursuant to this Section as a result of a change of law or
treaty occurring after such Affected Party first became a party to this
Agreement, such Affected Party will, at the Borrower’s request, change the
jurisdiction of its applicable lending office if, in the sole judgment of such
Affected Party, such change (i) will eliminate or reduce any such additional
payment which may thereafter accrue and (ii) is not otherwise disadvantageous to
such Affected Party.



--------------------------------------------------------------------------------

1.9 Section 2.15(d) of the Loan and Servicing Agreement is hereby amended by
deleting such clause in its entirety.

1.10 Section 2.16 of the Loan and Servicing Agreement is hereby amended by
adding the following at the end thereof:

(e) Release of Demand Note Guaranty. If both Ernest C. Garcia II and Verde
Investments, Inc. shall have been released from all liability under all
guaranties and other credit enhancements previously provided by either of them
in connection with the other Warehouse Facilities (collectively, the “Subject
Credit Enhancements”) to which any DT Entity is a party or the applicable
lenders or program agents have agreed to release Ernest C. Garcia II and Verde
Investments, Inc. subject only to the contingency that they be released from all
other Subject Credit Enhancements, then, so long as no Event of Termination or
Incipient Event of Termination has occurred and is continuing, the Lender, upon
certification to the Lender by Ernest C. Garcia II and Verde Investments, Inc.
of such release, shall terminate the Demand Note Guaranty and shall execute and
deliver such instruments and documents as Ernest C. Garcia II and Verde
Investments, Inc. may reasonably request in order to evidence such termination.

1.11 Section 2.18 of the Loan and Servicing Agreement is hereby amended and
restated as follows:

SECTION 2.18. Collateral Dispositions. The Borrower may, but shall not be
required to, from time to time enter into, or participate in, Contract
Disposition Transactions pursuant to which the Borrower distributes or sells
some or all of the Collateral as of a specified cut-off date if (i) either
(A) with respect to a sale of Pledged Contracts, the net proceeds payable to the
Borrower in connection with any such Contract Disposition Transaction are equal
to or greater than the Required Takeout Price on the date of such sale or
(B) with respect to a distribution of Collateral, the such distribution shall
meet all of the Distribution Conditions, (ii) the Collateral to be included in
such Contract Disposition Transaction are selected by the Borrower, DTCC or DTAC
in a manner not intended to, or that could be reasonably expected to, materially
and adversely affect the interests of the Lender or the Secured Parties and
(iii) with respect to a sale of Pledged Contracts, the Borrower has directed the
buyer of the Pledged Contracts to be included in such Contract Disposition
Transaction in writing (with a copy to the Lender) to remit all such net
proceeds of its purchase of such Pledged Contracts directly to the Collection
Account. With respect to any sale of Pledged Contracts, upon receipt by the
Lender of confirmation that the net proceeds of the purchase price for the
Pledged Contracts that are included in any Contract Disposition Transaction have
been credited to the Collection Account, (x) the Lender shall apply such net
proceeds to reduce the Outstanding Revolving Loan Amount and Outstanding Term
Loan Amount and to pay any other Borrower Obligations included in the
calculation of the Required Takeout Price and (y) the related Contract Documents
shall be released to the buyer thereof. With respect to any distribution of
Collateral, upon approval by the Lender, exercising reasonable discretion, of a
Release Request together with a Borrowing Base Certificate, if applicable, the
related Contract Documents shall be released from of the security interest of
the Lender in the applicable Collateral and the Lender shall execute and deliver
such



--------------------------------------------------------------------------------

instruments of release, prepared by and at the expense of the Borrower, in each
case without recourse, representation or warranty, as shall be necessary to
release the Lender’s security interest therein. In connection with any sale or
distribution of Collateral by the Borrower in connection with a Contract
Disposition Transaction, the Borrower shall deliver a Borrowing Base Certificate
(calculated after giving effect to such Contract Disposition Transaction) to
Lender and make appropriate entries in its general accounting records to reflect
the sale of the applicable Collateral.

1.12 Section 5.01 of the Loan and Servicing Agreement is hereby amended to
include the following clause (p) at the end thereof:

(p) Right of First Option. Borrower agrees that, during the period from and
after the date hereof and ending on the earlier of (i) the date which is three
(3) months after the date of prepayment in full Outstanding Loan Amount together
with all Interest thereon and (ii) the occurrence of the Term Loan Commitment
Termination Date pursuant to clause (iii) of the definition thereof, it will
not, and will not permit either Parent or any of Parents’ respective
Subsidiaries to, issue or sell to, or borrow from, an unaffiliated party
(“Third-Party Lender”), any funded Indebtedness under which advances are made to
Borrower, such Parent or Subsidiary, as applicable, based upon residual or
subordinated interests in Financing SPCs or Warehouse Facilities, other than
Excluded Indebtedness (as defined below) (“Additional Residual Indebtedness”),
unless Borrower, such Parent or Subsidiary, as applicable, first submits a
written notice (the “Additional Residual Indebtedness Notice”) to Lender
identifying the date of such proposed issuance, sale or funding and the
aggregate principal amount proposed to be issued, sold or funded, and offering
Lender the opportunity to purchase or fund all, but not less than all, of the
aggregate principal amount of such Additional Residual Indebtedness on terms and
conditions, including pricing terms, not less favorable to Lender than those on
which Borrower, such Parent or Subsidiary, as applicable, proposes to issue or
sell to, or borrow from, any Third-Party Lender such Additional Residual
Indebtedness. If such Additional Residual Indebtedness is sold to, or funded by,
other Third-Party Lenders on varying terms, the Lender’s terms and conditions
shall be the same as those most favorable to the prospective Third-Party
Lenders. The offer by Borrower, such Parent or Subsidiary, as applicable, to
Lender pursuant to this Section to purchase or fund the Additional Residual
Indebtedness shall remain open and irrevocable for a period of 15 days following
receipt by Lender of the Additional Residual Indebtedness Notice. Lender shall
have the right to purchase or fund all, but not less than all, of the aggregate
principal amount of such Additional Residual Indebtedness by giving written
notice of its intent to do so (the “Additional Residual Indebtedness
Acceptance”) to such Borrower, such Parent or Subsidiary, as applicable, within
15 days after Lender’s receipt of the Additional Residual Indebtedness Notice.
Each Additional Residual Indebtedness Acceptance shall constitute a valid,
legally binding and enforceable agreement for the purchase of, or funding by,
Lender of the Additional Residual Indebtedness so elected to be purchased or
funded. As used herein, “Excluded Indebtedness” shall mean: (i) Indebtedness
outstanding from time to time under one or more



--------------------------------------------------------------------------------

Securitization Transactions or Warehouse Facilities (including swingline or
other tranches of Indebtedness within a Warehouse Facility); (ii) any
Indebtedness under those certain 12.625% Senior Secured Notes due 2017 issued by
Parent and comparable note issuances secured in part by residual cash flows; and
(ii) any Indebtedness and secured by (incurred to acquire) inventory, real
estate or equipment which is also secured in part by residual cash flows.

1.13 Section 7.01(w)(iii) of the Loan and Servicing Agreement is hereby amended
and restated as follows:

(iii) the Demand Note Guaranty shall cease to be in full force and effect (other
than in accordance with its terms or in accordance with Section 2.16(e)) or
Ernest C. Garcia II or Verde Investments, Inc. shall so assert in writing or
otherwise seek to terminate or disaffirm his or its obligations under the Demand
Note Guaranty at any time following the execution thereof.

1.14 2.5 Schedule II, Exhibit F and Exhibit H to the Loan and Servicing
Agreement are hereby amended and restated as set forth on Schedule II, Exhibit F
and Exhibit H hereto.

1.15 The Loan and Servicing Agreement is hereby amended and restated to include
Exhibit N hereto.

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof upon receipt by the Lender of (a) counterparts of this
Amendment executed by each of the parties hereto, and (b) counterparts of the
Amended and Restated Fee Letter and the Amended and Restated Demand Note dated
as of the date hereof executed by the parties thereto.

SECTION 3. Representations, Warranties and Confirmations. Each of the Servicer
and the Borrower hereby represents and warrants that:

3.1 It has the power and is duly authorized to execute and deliver this
Amendment.

3.2 The execution and delivery of this Amendment has been duly authorized by all
corporate or limited liability company action necessary on its part.

3.3 This Amendment and the Loan and Servicing Agreement as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.

3.4 Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of each such party, respectively, set
forth in the Loan and Servicing Agreement and as amended hereby, are true and
correct in all material respects as of the date hereof (except to the extent
such representations or warranties relate solely to an earlier date and then as
of such date).



--------------------------------------------------------------------------------

3.5 Immediately prior, and after giving all effect, to this Amendment, no event,
condition or circumstance has occurred and is continuing which constitutes an
Event of Termination or Incipient Event of Termination.

SECTION 4. Entire Agreement. The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

SECTION 5. Effectiveness of Amendment. Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Loan and Servicing Agreement
shall remain in full force and effect and are hereby ratified and confirmed.
This Amendment is effective only for the specific purpose for which it is given
and shall not operate as a consent, waiver, amendment or other modification of
any other term or condition set forth in the Loan and Servicing Agreement or any
right, power or remedy of any Lender under the Loan and Servicing Agreement.
Upon the effectiveness of this Amendment, each reference in the Loan and
Servicing Agreement to “this Agreement” or “this Loan and Servicing Agreement”
or words of like import shall mean and be references to the Loan and Servicing
Agreement as amended hereby, and each reference in any other Facility Document
to the Loan and Servicing Agreement or to any terms defined in the Loan and
Servicing Agreement which are modified hereby shall mean and be references to
the Loan and Servicing Agreement or to such terms as modified hereby.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Severability. In case any provision in this Amendment will be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

SECTION 8. Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.

SECTION 9. Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.

SECTION 10. Novation. This Amendment does not constitute a novation or
termination of the Loan and Servicing Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.

SECTION 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

DT WAREHOUSE II, LLC By:   /s/ Jon Ehlinger Name:   Jon Ehlinger Title:  
Secretary DT CREDIT COMPANY, LLC By:   /s/ Jon Ehlinger Name:   Jon Ehlinger
Title:   Secretary WELLS FARGO BANK, NATIONAL ASSOCIATION as Paying Agent and
Securities Intermediary By:   /s/ Jeanine C. Casey Name:   Jeanine C. Casey
Title:   Vice President SANTANDER CONSUMER USA INC. as Lender and Backup
Servicer By:   /s/ Jason Kulas Name:   Jason Kulas Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

DT Warehouse II, LLC

4020 East Indian School Road, Suite 655

Phoenix, AZ 85018

Telephone: (602) 667-2431

Attention: Secretary

DT Credit Company, LLC

4020 East Indian School Road

Phoenix, AZ 85018

Telephone: (602) 852-6600

Attention: Secretary

Wells Fargo Bank, National Association

MAC N9311-161

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Telephone: (612) 667-3464

Facsimile: (612) 667-8058

Attention: Corporate Trust Services – Asset-Backed Administration

Santander Consumer USA Inc.

8585 North Stemmons Freeway, Suite 1100-N

Dallas, Texas 75247

Telephone:

Facsimile:

Attention:



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF LOCK-BOXES, LOCK-BOX PROCESSORS; DEPOSITORY ACCOUNTS;

AND DEPOSITORY ACCOUNT BANKS

HOME OFFICE

4020 East Indian School Road, Phoenix, AZ 85018

MESA OFFICE

7300 East Hampton Boulevard, Mesa, AZ 85029

Lock-Box

DT Credit Company, LLC, P.O. Box 53087, Phoenix, AZ 85072-3087

P.O. BOXES

DT Credit Company, LLC, P.O. Box 53087, Phoenix, AZ 85072

DEPOSITORY ACCOUNTS

Wells Fargo Bank, 100 West Washington Street, Phoenix, AZ 85003

Attn: Mr. John Helms, (602) 378-6633

Acct: [*] (Collections)

Acct: [*] (Concentration)

 

* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PREPAYMENT NOTICE

[Date]

 

To: Santander Consumer USA Inc. (“SCUSA”), as Lender,

  Wells Fargo Bank, National Association, as Paying Agent

From: DT Warehouse II, LLC (the “Borrower”)

 

Re: Loan and Servicing Agreement, dated as of [•], 2010, among the Borrower, DT
Credit Company, LLC, as Servicer, Wells Fargo Bank, National Association, as
Paying Agent and Securities Intermediary, and SCUSA, as Lender and Backup
Servicer (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”). Terms defined in the Agreement are used herein with the
same meaning.

Pursuant to Section 2.06 of the Agreement, the undersigned hereby notifies the
Lender of its intent to make certain prepayments. This notice must be received
no later than 12:00 p.m. (New York City time) two (2) Business Days prior to the
date of such payment.

 

1. The aggregate amount (which shall be at least $10,000,000, or integral
multiples of $100,000 in excess thereof) of the prepayment is:
$                    

 

2. The Business Day upon which the undersigned shall make such prepayment
is:                    .

The undersigned hereby certifies that this prepayment notice is correct in all
material respects as of the date so furnished.

 

DT WAREHOUSE II, LLC, as Borrower By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF DISTRIBUTION CONVEYANCE AGREEMENT

This Distribution Conveyance Agreement (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of
[            ], 20        (the “Effective Date”), is entered into by and among
[DT Receivables Company             ], LLC, a Delaware limited liability company
(the “SPE”), DT Acceptance Corporation, an Arizona corporation, as originator
(the “Originator”), DT Warehouse II, LLC, a Delaware limited liability company
(the “Borrower”), Santander Consumer USA Inc., as Lender under the Loan and
Servicing Agreement (the “Lender”).

RECITALS

WHEREAS, the Originator owns the Residual Interest (as defined below);

WHEREAS, the Originator desires to contribute the Residual Interest to the
Borrower as a capital contribution and the Borrower desires to accept the
contribution of the Residual Interest from the Originator as a capital
contribution;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.

CERTAIN DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall, unless
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms of the terms defined):

“Agreement” has the meaning given to such term in the Preamble.

“Borrower” has the meaning given to such term in the Preamble.

“Contribution” has the meaning given such term in Section 2.01(b).

“Effective Date” has the meaning give such term in the Preamble.

“Loan and Servicing Agreement” means that certain Loan and Servicing Agreement,
dated as of [            ], 2010, among the SPE, as borrower, DT Credit Company,
LLC, as servicer, Wells Fargo Bank, National Association, a national banking
association as Paying Agent and Securities Intermediary, and the Lender and
Backup Servicer.

“Originator” has the meaning given to such term in the Preamble.



--------------------------------------------------------------------------------

“Residual Interest” means, with respect to the SPE, all right, title and
interest to receive all amounts distributed pursuant to the outstanding equity
interests in the SPE. For the avoidance of doubt, the Residual Interest (i) is
not an equity interest in the SPE, (ii) does not include any interest in any
other assets of the SPE, including, without limitation, any installment sale
contracts owned by the SPE, (iii) does not include any right to enforce any
rights of the SPE under the [ Securitization Documents ] and (iv) does not make
the SPE liable to any party hereto or give any party hereto any rights or
remedies against the SPE.

“SPE” has the meaning given to such term in the Preamble.

1.2 Other Definitions. Capitalized terms not defined herein shall have the
meaning given such terms in the Loan and Servicing Agreement.

1.3 Interpretation. In each Transaction Document, unless a contrary intention
appears: (i) a term has the meaning assigned to it; (ii) an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP; (iii)
“or” is not exclusive; (iv) “including” means including without limitation;
(v) words in the singular include the plural and words in the plural include the
singular; (vi) any agreement, instrument or statute defined or referred to
herein or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as from time to time amended,
modified or supplemented and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein;
(vii) references to a Person are also to its successors and permitted assigns;
(viii) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in a Transaction Document shall refer to such Transaction Document as
a whole and not to any particular provision of such Transaction Document;
(ix) references contained in any Transaction Document to a Section, Schedule and
Exhibit, as applicable, are references to Sections, Schedules and Exhibits in
such Transaction Document unless otherwise specified; (x) references to
“writing” include printing, typing, lithography and other means of reproducing
words in a visible form; and (xi) the term “proceeds” has the meaning set forth
in the applicable UCC.

SECTION 2.

CONVEYANCE OF THE RESIDUAL INTEREST

2.1 Conveyance.

On or prior to the date hereof, the managers or board of directors of the SPE
have delivered a duly adopted standing resolution pursuant to which all
distributions of the SPE will be made pursuant to the terms and conditions of
this Agreement (collectively, the “Distributions”).

Pursuant to the terms and conditions of this Agreement, the Originator, as a
capital contribution, hereby contributes, transfers, assigns and conveys to the
Borrower a 100% interest in and to all right, title and interest of the
Originator and the SPE in, to and



--------------------------------------------------------------------------------

under the Residual Interest and the Borrower hereby accepts, as a capital
contribution, such contribution, transfer, assignment and conveyance (the
“Contribution”).

2.2 Intention of the Parties.

It is the intention of the parties hereto that the Distributions and the
standing resolutions with respect to the same are made without recourse to the
SPE and that the conveyance of the rights to receive such Distributions does not
constitute, and is not intended to result in, an assumption by the Originator or
any assignee thereof of any obligation of the SPE or any other Person arising in
connection with the Residual Interest, the [            Securitization
Transaction] or any other obligations of the SPE.

It is the intention of the parties hereto that the Contribution constitute an
absolute conveyance which is irrevocable and provides the Borrower with the full
benefits of ownership of the Residual Interest. The Contribution is made without
recourse to the Originator; provided, however, that (i) the Originator shall be
liable to the Borrower and each of its assigns for all representations,
warranties, covenants and indemnities made by the Originator pursuant to the
terms of this Agreement, and (ii) such absolute conveyance does not constitute,
and is not intended to result in, an assumption by the Borrower or any assignee
thereof of any obligation of the Originator or any other Person arising in
connection with the Residual Interest or the related Warehouse Agreement or any
other obligations of the Originator.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Originator. The Originator hereby
represents and warrants to the SPE and the Borrower as of the date of this
Agreement that:

Organization and Good Standing. The Originator is a corporation duly organized
under the laws of the State of Arizona and is validly existing as a corporation
and is in good standing under the laws of the State of.

Power and Authority. The Originator has full power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement.

Due Qualification. The Originator is duly qualified to do business as a foreign
business entity in good standing and has obtained all required licenses and
approvals, if any, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualifications except
those jurisdictions in which failure to be so qualified would not have a
material adverse effect on the business or operations of the Originator or the
Originator’s performance hereunder.



--------------------------------------------------------------------------------

Chief Executive Office. The Originator’s chief executive office and principal
place of business is located in the State of Arizona at the address set forth in
Section 4.3 hereof.

Due Authorization, etc. The execution, delivery and performance by the
Originator of this Agreement has been duly authorized by all necessary action by
the Originator, does not require any approval or consent of any governmental
agency or authority, does not and will not conflict with any provision of its
Organization Documents, and does not and will not conflict with or result in a
breach which would constitute a material default under any agreement for
borrowed money binding upon or applicable to it or such of its property which is
material to it, or any law or governmental regulation or court decree applicable
to it or such material property.

Enforceability. This Agreement is the legal, valid and binding obligation of the
Originator enforceable in accordance with its terms except as the same may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights or by general principles of
equity.

Title to Residual Interest. After the Distribution and prior to the
Contribution, the Originator will have good and valid title to the Residual
Interest free and clear of any and all Liens (other than Liens to be released on
the Effective Date).

No Conflict. The execution and delivery of this Agreement, the performance of
the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, any Requirement of Law applicable to the Originator or any indenture,
contract, agreement, mortgage, deed of trust, or other material instrument to
which the Originator is a party or by which it or any of its properties are
bound.

No Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is presently pending, or to the knowledge
of the Originator threatened, against the Originator or its properties or with
respect to this Agreement which, if adversely determined would, in the opinion
of the Originator, have a material adverse effect on the transactions
contemplated by this Agreement.

All Consents Required. All approvals, authorizations, consents, orders or other
actions of any Person or of any governmental body or official required to be
obtained on or prior to the date hereof in connection with the execution and
delivery of this Agreement, the performance by the Originator of the
transactions contemplated by this Agreement and the fulfillment by the
Originator of the terms hereof have been obtained.

Solvency. The Distribution and the Contribution are not being made with any
intent to hinder, delay or defraud any of the Originator’s creditors.

The representations and warranties set forth in this Section 3.1 shall survive
the Effective Date. Upon discovery by the Originator of a breach of any of the
foregoing representations and warranties, the Originator shall give prompt
written notice to the SPE and the Borrower.



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants to the Originator as of the date of this Agreement that:

Organization and Good Standing. The Borrower is a limited liability company duly
organized under the laws of the State of Delaware and is validly existing as a
limited liability company and is in good standing under the laws of the State of
Delaware.

Power and Authority. The Borrower has full power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement.

Due Qualification. The Borrower is duly qualified to do business as a foreign
business entity in good standing and has obtained all required licenses and
approvals, if any, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualifications except
those jurisdictions in which failure to be so qualified would not have a
material adverse effect on the business or operations of the Borrower or the
Borrower’s performance hereunder.

Chief Executive Office. The Borrower’s chief executive office and principal
place of business is located in the State of Arizona at the address set forth in
Section 4.3.

Due Authorization, etc. The execution, delivery and performance by the Borrower
of this Agreement has been duly authorized by all necessary action by the
Borrower, does not require any approval or consent of any governmental agency or
authority, does not and will not conflict with any provision of its Organization
Documents, and does not and will not conflict with or result in a breach which
would constitute a material default under any agreement for borrowed money
binding upon or applicable to it or such of its property which is material to
it, or any law or governmental regulation or court decree applicable to it or
such material property.

Enforceability. This Agreement is the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms except as the same may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights or by general principles of
equity.

No Conflict. The execution and delivery of this Agreement, the performance of
the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, any Requirement of Law applicable to the Borrower or any indenture,
contract, agreement, mortgage, deed of trust, or other material instrument to
which the Borrower is a party or by which it or any of its properties are bound.

No Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is presently pending, or to the knowledge
of the Borrower threatened, against the Borrower or its properties or with
respect to this Agreement which, if adversely determined would, in the opinion
of the Borrower, have a material adverse effect on the transactions contemplated
by this Agreement.



--------------------------------------------------------------------------------

All Consents Required. All approvals, authorizations, consents, orders or other
actions of any Person or of any governmental body or official required to be
obtained on or prior to the date hereof in connection with the execution and
delivery of this Agreement, the performance by the Borrower of the transactions
contemplated by this Agreement and the fulfillment by the Borrower of the terms
hereof have been obtained.

The representations and warranties set forth in this Section 3.03 shall survive
the Effective Date. Upon discovery by the Borrower of a breach of any of the
foregoing representations and warranties, the Borrower shall give prompt written
notice to the Originator.

SECTION 4.

COVENANTS

4.1 Collections. In the event the Originator receives any Collections related to
the Residual Interest, it covenants that it shall promptly upon receipt, but in
no event later than one Business Day from receipt, turn over such Collections to
the Borrower and the Borrower shall deposit such Collections into the Collection
Account in accordance with the Loan and Servicing Agreement.

4.2 No Impairment. The Originator covenants that it shall take no action, nor
omit to take any action, which would impair the rights of the Borrower in and to
the Residual Interest.

SECTION 5.

OTHER PROVISIONS

5.1 Amendment. This Agreement may be amended from time to time only with the
prior written consent of the Administrative Agent by a written amendment duly
executed and delivered by the parties hereto.

5.2 Waivers. No failure or delay on the part of any party hereto or the
Administrative Agent in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or further
exercise thereof or the exercise of any other power, right or remedy.

5.3 Notices. All communications and notices pursuant hereto to any party shall
be in writing or by overnight courier, facsimile, telegraph or telex and
addressed or delivered to it at its address indicated below (or in case of
facsimile or telex, at its facsimile or telex number at such address as
indicated below), or at such other address as may be designated by it by notice
to the other party and, if mailed or sent by facsimile telegraph or telex, shall
be deemed given when mailed, communicated to the telegraph office or transmitted
by facsimile or telex.



--------------------------------------------------------------------------------

If to the SPE:

[DT Receivables Company             ], LLC

4020 East Indian School Road

Phoenix, Arizona 85018

Telephone:                      

Facsimile:                       

If to the Originator:

DT Acceptance Corporation

4020 East Indian School Road

Phoenix, Arizona 85018

Telephone:                      

Facsimile:                       

If to the Borrower:

DT Warehouse II, LLC

4020 East Indian School Road

Phoenix, Arizona 85018

Telephone:                      

Facsimile:                       

If to the Lender:

Santander Consumer USA Inc.

8585 North Stemmons Freeway

Suite 1100-N

Dallas, Texas 75247

Telephone: (214) 237-3530

Facsimile: (214) 688-0686

5.4 Costs and Expenses. Each party hereto will pay all expenses incidental to
the performance of its obligations under this Agreement.

5.5 Survival. The respective agreements, representations, warranties and other
statements by the parties hereto set forth in or made pursuant to this Agreement
shall remain in full force and effect and will survive the Effective Date.

5.6 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

5.7 Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

5.8 Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns and except as provided in Section 5.10 hereof no other person will have
any right or obligation hereunder. No party to this Agreement shall assign its
rights or obligations under this Agreement (other than as contemplated in the
Loan and Servicing Agreement) without the prior written consent of the
Administrative Agent. The SPE and the Originator hereby consent to the
assignment by the Borrower to the Administrative Agent of the Borrower’s rights
under this Agreement pursuant to the Loan and Servicing Agreement.

5.9 Further Assurances. Each of the parties hereto agrees to (a) to furnish upon
request to each other such further information, (b) execute and deliver to each
other such other documents, and (c) do such other acts and things, all as any
other party may reasonably request for the purpose of carrying out the intent of
this Agreement.

5.10 Third Party Beneficiaries. The Administrative Agent and the Secured Parties
are express third party beneficiaries of this Agreement.

5.11 Non-Petition Covenant. Until the expiration of one year and one day
following the Facility Termination Date, the SPE and the Originator each agrees
that it will not file any involuntary petition or otherwise institute any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law against
the Borrower.

[REST OF PAGE INTENTIONALLY LEFT BLANK]